In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Kings County, dated December 7, 1971, which granted plaintiffs’ motion for summary judgment and directed an assessment of damages. Order reversed, without costs, and motion denied. The circumstances of the occurrence allow other inferences than that defendant was negligent (Matter of Radigan v. O’Connell, 304 N Y 396, 399). The defense asserted in defendant’s affidavit to the effect that his brother grabbed his left hand and caused him to lose control of his automobile presented a triable issue of fact. Munder, Acting P. J., Martuseello, Latham, Shapiro and Gulotta, JJ., concur.